Me. Justice Gaey delivered the opinion of the Court. In July, 1888, the appellant, who was engaged in the manufacture of fruit butters, jellies, preserves and like products, by a bill of sale under seal, conveyed all his stock in trade, fixtures, etc., business and good will of the same, to the appellee, and thereafter for nearly three years continued to carry on the business as before, but on a salary from, and as agent for, the appellee. In March, 1891, he threw off his allegiance and rebelled, and the appellee replevied what was then on hand. Many questions are made in the case, but the one of paramount importance is that the appellant claims, and on the trial endeavored to prove, that the appellee was and is one of several corporations under the control of one body of individuals, organized and managed effectively to create and perpetuate a monopoly in the trade, and prevent competition in prices, of the goods in which they dealt. The appellee is a separate, independent legal entity. If it is abusing the privilege it enjoys of doing business in this State, though a foreign corporation, some remedy probably can be found to prevent future, if not punish past abuse; but it is not an outlaw, having no right to sue for the propertyit owns.. Morawetz, Corp., Sec. 758; U. S. Vinegar Co. v. Schlegel, 67 Hun, 356; S. C., 22 N. Y., Supplement, 407. Its organization can not be attacked collaterally 'for supposed sinfulness in its conduct. That the purchase in 1888 was in pursuance of the plan of monopoly did not prevent title passing under the bill of sale. G-reenhood on Public Policy, 48. Mor can it be avoided for any supposed insufficiency or failure of consideration. Bishop on Contracts, Sec. 124. Questions presented by the appellants as to admission or rejection of evidence become unimportant, holding as we do that the matter to be proved was immaterial. Whether the affidavit upon which the writ was issued covered all the goods taken, or was in any particular defective, was of no consequence after the parties had gone to issues upon the declaration, which did cover all. Frink v. Flanagan, 1 Gil. 35. The replevin was of goods in the possession of the appellant as agent of the appellee; to what extent, if any, they were the same as conveyed by the bill of sale does not appear. The judgment is affirmed.